ACCEPTED
                                                                                                   06-15-00013-CV
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                             11/19/2015 1:17:41 PM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                       No. 06-15-00013-CV

                                         IN THE                                   FILED IN
                                                                           6th COURT OF APPEALS
                                   COURT OF APPEALS                          TEXARKANA, TEXAS
                                SIXTH DISTRICT OF TEXAS                    11/19/2015 1:17:41 PM
                                      TEXARKANA                                 DEBBIE AUTREY
                                                                                    Clerk


                       C ITY N ATIONAL B ANK OF S ULPHUR S PRINGS,
                                        Appellant

                                                    v.

                                    J OHN A LEXANDER S MITH,
                                             Appellee


            On appeal from the District Court of Hopkins County, Texas
                               62nd Judicial District
                        The Honorable Will Biard Presiding


                   APPELLEE’S AGREED SECOND MOTION TO
                   EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

        JOHN ALEXANDER SMITH, Appellee in the above styled and numbered

cause, files this agreed motion for an extension of time to file Appellee’s brief, and

would respectfully show unto the Court the following:

                                           A. Introduction

1.      Appellee is JOHN ALEXANDER SMITH.

2.      Appellant is CITY NATIONAL BANK OF SULPHUR SPRINGS.
Appellee’s Agreed Second M otion to Extend Time to File Appellee’s Brief                Page 1
3.      This motion is filed pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d), and within the time period permitted by said rules.

4.      This motion is agreed.

                                 B. Argument and Authorities

5.      The Court may grant Appellee additional time to file his brief under the

authority of Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

6.      The current deadline for Appellee to file his brief is November 30, 2015.

7.      Appellee requests an additional 14 days to file his brief, extending the time

until Monday, December 14, 2015.

8.      One prior extension of time to file this brief has been granted. This is

Appellee’s second request for an extension

9.      Appellee’s undersigned counsel has been working diligently to prepare the

brief and has made substantial progress, but needs additional time to complete and

file the brief because several personal matters and professional commitments have

prevented and will prevent Appellee’s counsel from devoting the time necessary to

complete preparation of the brief by the current deadline. These include:

        A.      Counsel’s mother fell and broke her hip on November 7, and was
                hospitalized for surgery in Waco, Texas. It was necessary for counsel
                to travel to Waco and stay with her in the hospital. As a result,
                Counsel was out of the office, in Waco, assisting her November 9 -12,
                which were days counsel had blocked off to work on the Brief. She
                remains hospitalized and additional trips to Waco are anticipated.

Appellee’s Agreed Second M otion to Extend Time to File Appellee’s Brief           Page 2
        B.      Appellee’s undersigned counsel, who is the only attorney handling
                this matter, is not an appellate specialist, but is a litigator handling
                numerous active case files, including several in particular that have
                recently required and are currently requiring substantial time and
                effort to prepare for trial. These include: multiple recent out-of-town
                depositions and other matters in Cause No. DC-14-13128, Oliver, et.
                al. v. Joe Brown Co, et. al., in the 134th Judicial District Court of
                Dallas County, Texas; out-of-town hearings and meetings and an
                impending hearing in Sherman, Texas, in Cause No. CV-15-1281,
                Larkin v. Towery, in the 15th Judicial District Court of Grayson
                County, Texas; ongoing voluminous research and briefing in
                connection with negotiations involving complex disputed Medicaid
                lien issues arising from a settlement in Case No. 11-13603 (PJW), In re:
                Blitz U.S.A., Inc., et al., in the United States Bankruptcy Court for the
                District of Delaware; and significant discovery, research and briefing,
                pleading, meetings, and other required work in Cause No. DC-14-
                07768, Nophsker v. Boston Pizza Restaurants, et. al., in the 193 rd
                Judicial District Court of Dallas County, Texas; Cause No.
                DC-15-06927, Gonzalez v. Escapade Club Corporation, in the 116 th
                Judicial District Court of Dallas County, Texas; and Cause No.
                236-264574-13, Patmon v. S&B LTD, in the 236th Judicial District
                Court of Tarrant County, Texas, among others.

        C.      From November 24-28, Appellee’s counsel and his wife and
                daughters will be attending a family reunion on High Island, Texas,
                which occurs once every three years, and which has been scheduled
                for many months. Counsel intends to continue working on the Brief
                over this period, but will have limited time and resources, and
                increased difficulties due to the need for remote access.

        D.      Counsel will return to Fort Worth the evening of Saturday, November
                28. On Monday, November 30 – the current deadline for the Brief –
                counsel is required to attend a minor prove-up hearing in Sherman,
                Texas, and will then be taking depositions in Dallas the remainder of
                the day, as well as the next day, in a medical malpractice matter.

        E.      In addition to a full work calendar, Counsel has numerous personal
                commitments scheduled over the next several weeks.

Appellee’s Agreed Second M otion to Extend Time to File Appellee’s Brief           Page 3
10.     Appellant’s brief in this appeal raises numerous legal and factual issues,

requiring significant review and responsive briefing. Appellant requested and

received two agreed extensions to file Appellant’s brief, and granting the instant

motion will provide Appellee with the same amount of time, including the same

length of extensions, that Appellant received.

                                                 Prayer

11.     For these reasons, Appellee respectfully asks the Court to grant an extension

of time to file his brief until December 14, 2015.

                                                          Respectfully submitted,


                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth
                                                          Texas Bar No. 19461500
                                                          N OTEBOOM – T HE L AW F IRM
                                                          669 Airport Freeway, Suite 100
                                                          Hurst, Texas 76053
                                                          (817) 282-9700
                                                          (817) 282-8073 (facsimile)
                                                          Sudderth@Noteboom.com

                                                          Attorneys for Appellee,
                                                          John Alexander Smith




Appellee’s Agreed Second M otion to Extend Time to File Appellee’s Brief                   Page 4
                            CERTIFICATE OF CONFERENCE

     I certify that I have conferred with John R. Mercy, counsel for Appellant,
and Appellant agrees to this motion to extend time.

                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the attached document been served
upon all counsel record on the 19th day of November, 2015, via e-service, to the
attorneys of record for Appellant City National Bank of Sulphur Springs as
follows:

        John R. Mercy
        Mercy, Carter, Tidwell, L.L.P.
        1724 Galleria Oaks Drive
        Texarkana, Texas 75503
        E-mail: jmercy@texarkanalawyers.com

        Clay Johnson
        Johnson Law Firm, P.C.
        609 Gilmer Street
        Sulphur Springs, Texas 75482
        E-mail: clay@clayjohnsonlaw.coim

                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth




Appellee’s Agreed Second M otion to Extend Time to File Appellee’s Brief         Page 5